Dismiss and Opinion Filed July 2, 2013




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-13-00591-CR

                                  NEIL NOBLE, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F06-86575

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Myers and Evans
                                Opinion by Chief Justice Wright
       Neil Noble filed a petition for writ of mandamus in the trial court asking that the trial

court order the Dallas County District Attorney to review appellant’s motion to vacate his plea.

The trial court did not rule on the petition for writ of mandamus and appellant filed a notice of

appeal from the trial court’s “decision.” We conclude we lack jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.). A

court of appeals has no jurisdiction over an appeal absent a written judgment or an appealable
order. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Nikrasch v. State,

698 S.W.2d 443, 450 (Tex. App.––Dallas 1985, no pet.).

       In this case, the trial court did not rule on appellant’s petition for writ of mandamus.

Therefore, there is neither a judgment nor an appealable order, leaving us without jurisdiction.

See Gutierrez, 307 S.W.3d at 321; Nikrasch, 698 S.W.2d at 450.

       We dismiss the appeal for want of jurisdiction.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130591F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NEIL NOBLE, Appellant                              On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00591-CR        V.                       Trial Court Cause No. F06-86575.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered July 2, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–